STONE, J.
This is a companion case to Investors Thrift v. AMA Corp., ante, page 205 [63 Cal.Rptr. 157], Although the cases were tried separately, they have been presented jointly on appeal since the contentions in each ease are the same.
The same contract is presented to the court for interpretation in each case, and the questions of law are identical.
Upon the authority of and for the reasons stated in Investors Thrift v. AMA Corp., supra, the order from which this appeal was taken is affirmed.
Conley, P. J., and Gargano, J., concurred.